The petition for rehearing properly invites attention to some errors in our statement of the facts, which have been corrected. We were wrong in some figures we first used concerning payments made by Mr. Dod and the unpaid balance on the contract. These errors do not affect the result; nor do they touch the determinative question whether the transaction resulted in a mortgage. The decision below negatived such a conclusion, and, for the reasons stated, we cannot disturb that decision.
Rehearing denied. *Page 257